Title: From James Madison to James Monroe, 19 May 1814
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpelier May 19. 1814
        
        I have recd. yours of the 11th. 13. & 14 inst: with their respective enclosures.
        The affair of the Convention for exchanges is as you remark peculiarly embarrassing. I hope it will end, in a mutual liberation on parole of officers, and an improved condition of the privates, we retaining the 23 hostages standing agst. that number sent to England. The discharge of those hostages, without some security for those sent to England would not be borne by the nation, nor by the principle on wch. retaliation was avowed & commenced by the Govt. Whilst this principle is effectively maintained, there is room for negotiation & accomodation, in which the claims of humanity will justify sacrifices.
        It is evident from the offensive tone of Prevost, that an armistice is not seriously contemplated by him, & that it must come to nothing. The return of his accrediting letter, in which he has the littleness as well as insolence, to charge us with the original aggression, and the inconsistency to blend provocation, with professions of conciliation, was rightly decided on. The return alone must close the correspondence on the armistice. It does not appear unless I have overlooked it, that the idea of supplying the defect of power in Prevost, by admitting the admiral on the Coast to a share in the transaction, was brought to the attention of the former.
        The letters from Astor & Parish are important, as are your remarks on the subject of them. As they were written before Cochrane’s proclamation which threatens a full occlusion agst all foreign merchandize the import of which is the basis of their plan, it is not certain that the plan may not be laid aside. I am apprehensive that it will be extremely difficult to procure money, without loans from resources in Europe; and think it merits serious consideration whether any opportunity should be lost that would secure us agst. a failure of means for the war. At the same time, the making sure of them on bad terms, would recoil on the Govt. if peace shd. take place. It may be proper to keep in mind also the possibility that Mr. Gallatin will have turned his attention to this subject in the event of a rupture of the negociation at Gottenburg. Still it is incumbent on us to guard agst. the evil of an empty treasury, without known & certain sources for replenishing it. How long we ought to postpone arrangements for new loans, in order to learn the prospects at Gottenburg, must be regulated by the period for wch. the late loan will hold out.
        I have not yet fixed on the day for setting out for Washington. You shall have notice of it as soon as it is fixed that you may discontinue your communications hither. The day cannot be distant. Affecte. respects
        
          James Madison
        
        
        
          I have this moment recd. the Boston paper, with the acct. of the fall of Paris, and the crisis produced by it.
        
      